Title: To Thomas Jefferson from William Herries, 3 November 1804
From: Herries, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  St. Louis, Lousiana, 3d. Novr. 1804
               
               I hope you will forgive the liberty I take in seizing this opportunity to beg you will accept my thanks & sincere assurances of gratitude for the very flattering reception with which you honour’d me in July last.—I was happy to perseive, at that time, that my intention to take a general view of some parts of the United States least known in Europe, previous to settling myself with my family in New Orleans, for the remainder of my life, seem’d to meet with your approbation—I was sensible how imperfect the accounts must be of new Countries so very extensive, & I am highly pleased with the long ride I have been taking in them.
               I no sooner arrived in Pittsburgh, than I found my curiosity would not be much gratified, with respect to the interior Country, if I embark’d on the Ohio, and I resolved to prosecute my Journey on Horseback—I crossed that fine River three times in the course of my tour, & saw, with admiration, so many large Ships building at so great a distance from the Sea.—I was most agreeably surprised to find such very rich lands & a soil I had, till then, no clear idea of, in the State of Ohio & in Kentucky, in which last & indeed in both, much greater progress is made than I could possibly have supposed for so short a time.—
               I was in general favour’d with good weather, & particularly so to traverse the Wilderness by Vincennes to Kaskaskia, so that sleeping five nights in the open air proved by no means disagreeable to me, while my fancy was pleased with the hopes that my children may see those amazing Prairies in a state of cultivation capable of furnishing the most important articles to all the World by the mouths of the Mississippi.
               
               I had not imagined that the lands I had seen could be equalled any where else, but in this I was mistaken, for the Banks of the Mississippi & the Missouri, in as much as I have seen of both thus far, seem to me to possess superior advantages,—extensive tracts of soil equally good, & in some places perhaps even better, than what I had met with, situated so near those noble Rivers, where ships of any burthen may be built, where the Country around offers the finest timber & is capable of producing every thing requisite.—where even now, & without further cultivation, the Prairies offer the means of feeding immense herds of Cattle, requiring only a little more industry & population to supply all the shipping of the world with Salted Provisions, nature having provided the salt in the neighbourhood—& now, under the Government of the United States, I may be allow’d to hope with confidence that the time is not distant when Cargoes of wheat—of flour—of Hemp, of Cordage & a variety of other useful productions will be moving down the River, in Vessels fit to carry them to any distant Port or Country, in lieu of the few Boats thus far sent down with Peltry, while even the greatest part & the best of this appears to have been sold to Canada, every thing being thus far, cramp’d by exclusive privileges.—
               When I add to all those considerations the variety of Minerals, discover’d & appearing daily, I cannot but think nature destined this part of the Country, with its temperate healthy climate, to be one of the most favour’d residences for civilised man.
               I find there is abundance of Pit Coal both on the Missouri & Mississippi, conveniently situated for shipping. Iron ore is equally plenty, and independent of the Lead works now in activity, a specimen has been given me of ore which seems very rich, found much higher up this River where I am told it is to be had in any quantity, with other ores of which I am promised specimens hereafter;—there is also on the Missouri, a Gypsum, which appears to me to be equal to the Plaster of Montmartre, with which I have compared it, & a variety of Clays which I have not seen.—all these things will add to the great national Store of unexplored riches for ages to come.
               I have now to beg your pardon for taking up so much of your time, & to mention that Mr. Chouteau the Elder by whom I take the liberty of sending this Letter, is not only one of the best informed men in this Country, but enjoys the esteem & respect of all the inhabitants.—He is capable of giving you every sort of information in regard to this very interesting part of America—He is about to set out for the seat of Government, & I am now on my departure for New Orleans where I hope to meet my family from Europe. 
               
               I have the honour to be with the most sincere respect Sir Your most obt. hble. Sert.
               
                  
                     Wm. Herries.
                  
               
            